IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                               SEPTEMBER 20, 2002 Session

         FELICIA DENISE WEBB v. ERNEST BERNETT GILLESPIE

                  Direct Appeal from the Juvenile Court for Shelby County
                          No. M5947     Howard W. Horne, Judge



                   No. W2001-02828-COA-R3-JV - Filed February 24, 2003
                               ________________________

Holly Kirby Lillard, J., dissenting separately.

       I must dissent from the conclusion of the majority in this case. The monthly expenses that
Reverend Gillespie lists, to say nothing of the expenses he does not list, clearly exceed the $250 per
week salary he claims as his only income. Regardless of the confusing muddle of financial records
and Reverend Gillespie’s obviously disingenous testimony, Reverend Gillespie does not dispute that
he had full access to the church “housing allowance” and that a number of his personal expenses
were paid out of it. Whether Reverend Gillespie chose to spend the money in the housing allowance
on church expenses or child support for another child, the choice was clearly his to make.
Consequently, the monies should be imputed to him as income. Simply imputing the statutory
amount of income to him rewards his patent efforts to obfuscate the amount of income he receives
through the church. Webb’s request that the amount of the deposits in the housing allowance, minus
documented church expenses, be attributed to Reverend Gillespie as income is reasonable and should
be granted. Therefore, I dissent.




                                       HOLLY KIRBY LILLARD, J.